OSCN Found Document:STATE ex rel. OKLAHOMA BAR ASSOCIATION v. CORRALES

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        



OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only








STATE ex rel. OKLAHOMA BAR ASSOCIATION v. CORRALES2017 OK 102Case Number: SCBD-6601Decided: 12/18/2017THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2017 OK 102, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

STATE OF OKLAHOMA ex rel. OKLAHOMA BAR ASSOCIATION, Complainant,
v.
MICHAEL JOSEPH CORRALES, Respondent.
ORDER APPROVING RESIGNATION FROM THE OKLAHOMA BAR ASSOCIATION PENDING DISCIPLINARY PROCEEDINGS
¶1 Pursuant to Rule 8 (Resignation Pending Disciplinary Proceedings), Oklahoma Rules Governing Disciplinary Proceedings (RGDP), 5 O.S.2011, ch. 1, app. 1-A, Respondent submitted an affidavit, filed December 5, 2017, seeking to resign his membership in the Oklahoma Bar Association (OBA) and relinquish his right to practice law pending disciplinary proceedings. On the same date Complainant filed an application to this Court for an order approving the resignation of Respondent. Upon consideration of the matter we find:
1. Respondent executed an affidavit on December 4, 2017, wherein he asks to be allowed to resign his membership in the OBA and relinquish his right to practice law. Although he is aware his resignation is subject to the approval of this Court within its discretion, he intends it to be effective from the date of its execution and represents he will conduct his affairs accordingly.
2. Respondent's resignation was freely and voluntarily tendered, he was not subject to coercion or duress, and he was fully aware of the consequences of submitting his resignation.
3. Respondent is aware that two grievances have been lodged against him, DC 17-84 and DC 17-202, and are pending with the Office of the General Counsel of the OBA. Grievance DC 17-84 alleges that Respondent misrepresented facts to a third-party medical provider and misappropriated settlement funds entrusted to him in 2015. Grievance 17-202 alleges that Respondent was paid $2,000 to file an application for post-conviction relief and that Respondent incompetently represented the client and failed to earn his attorney fee. 
4. Respondent is aware that, if proven, the allegations concerning his conduct would constitute violations of Rules 1.1, 1.5, 1.15, 8.4(b), 8.4(c), and 8.4(d) of the Oklahoma Rules of Professional Conduct (ORPC), 5 O.S.2011, ch. 1, app. 3-A, Rule 1.3, RGDP, and his oath as an attorney. Respondent waives any right to contest the allegations. 
5. Respondent's Oklahoma Bar Association Number is 12619 and he was admitted to membership in the OBA on May 6, 1988. Respondent's official roster address is: 1913 Rosebrook Court, Norman, OK 73072-1002. Respondent has tendered his OBA membership card to the Office of the General Counsel.
6. Respondent has familiarized himself with the provisions of Rule 9.1, RGDP, and has agreed to comply with the provisions of such Rule.
7. Respondent acknowledges and agrees he may be reinstated to practice law only upon full compliance with the conditions and procedures prescribed by Rule 11, RGDP, and that he may make no application for reinstatement to the practice of law prior to the expiration of five years from the effective date of the Order approving his Resignation Pending Disciplinary Proceedings.
8. Respondent acknowledges that as a result of his conduct, the Client Security Fund may receive claims from his former clients and agrees that should the Oklahoma Bar Association approve and pay such claims, he will reimburse the Client Security Fund the principal amounts and the applicable statutory interest prior to the filing of any application for reinstatement.
9. Respondent acknowledges and agrees he is to cooperate with the Office of the General Counsel in identifying any active client cases wherein documents and files need to be returned to the client or forwarded to new counsel, and any fees or refunds owed by him to clients.
10. Respondent acknowledges that the OBA has incurred costs in the amount of $102.37 in this matter and that he is responsible to reimburse same.
11. The resignation pending disciplinary proceedings of Respondent is in compliance with Rule 8.1, RGDP.
¶2 IT IS ORDERED that Complainant's application for an Order approving the resignation pending disciplinary proceedings of Respondent, Michael Joseph Corrales, is granted, Respondent's resignation is accepted and approved, and his right to practice law is relinquished.
¶3 IT IS FURTHER ORDERED that Respondent's name, Michael Joseph Corrales, be stricken from the Roll of Attorneys and that he may not apply for reinstatement to membership in the Oklahoma Bar Association prior to expiration of five years from the effective date of this Order.
¶4 IT IS FURTHER ORDERED that Respondent shall comply with Rule 9.1, of the Rules Governing Disciplinary Proceedings.
¶5 IT IS FURTHER ORDERED that Respondent shall pay costs in the amount of $102.37 to the Oklahoma Bar Association within ninety (90) days of the date of this Order.
DONE BY ORDER OF THE SUPREME COURT the 18th day of December, 2017.
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR.

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.